Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made as of November 15, 2016, among the undersigned corporation (the “ Company ”), and each signatory hereto (each, an “ Investor ” and collectively, the “ Investors ”). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Subscription Agreement (as defined below). R E C I T A L S WHEREAS , the Company and the Investors are parties to Subscription Agreements (the “ Subscription Agreements ”), dated as of the date hereof, as such may be amended and supplemented from time to time; WHEREAS , the Investors’ obligations under the Subscription Agreements are conditioned upon certain registration rights under the Securities Act of 1933, as amended (the “ Securities Act ”); and WHEREAS , the Investors and the Company desire to provide for the rights of registration under the Securities Act as are provided herein upon the execution and delivery of this Agreement by such Investors and the Company. NOW, THEREFORE , in consideration of the promises, covenants and conditions set forth herein, the parties hereto hereby agree as follows: 1.Registration Rights . Definitions . As used in this Agreement, the following terms shall have the meanings set forth below: (a)“ Commission ” means the United States Securities and Exchange Commission. (b)“ Common Stock ” means the Company’s common stock, no par value per share. (c)“ Effectiveness Date ” means the date that is ninety (90) days after the Filing Date and one hundred twenty (120) days after the Filing Date if the Commission notifies the Company that it will conduct a full review of the registration statement described in Section 1.2 of this Agreement. (d)“ Exchange Act ” means the Securities Exchange Act of 1934, as amended. (e)“ Filing Date ” means the date that is thirty (30) days after the Trigger Date. (f) “ Investor ” means any person owning Registrable Securities who becomes party to this Agreement by executing a counterpart signature page hereto, or other agreement in writing to be bound by the terms hereof, which is accepted by the Company. (g)The terms “ register
